        Case: 1:18-cv-02929-SO Doc #: 8 Filed: 01/07/19 1 of 3. PageID #: 175



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


TONYA CLAY, et al.                  )     CASE NO. 1:18-CV-02929
                                    )
            Plaintiffs,             )     JUDGE SOLOMON OLIVER
                                    )
      vs.                           )
                                    )
CUYAHOGA COUNTY, Ohio et al.,       )
                                    )
            Defendants.             )
______________________________________________________________________________
  DEFENDANTS CUYAHOGA COUNTY, ARMOND BUDISH, CLIFFORD PINKNEY,
    GEORGE TAYLOR, BRANDY CARNEY, AND ERIC J. IVEY’S MOTION FOR
 EXTENSION OF TIME TO ANSWER OR OTHERWISE RESPOND TO PLAINTIFFS’
                                 COMPLAINT
______________________________________________________________________________
        Defendants Cuyahoga County, Armond Buddish, Clifford Pinkney, George Taylor, Brandy

Carney, and Eric J. Ivey (County Defendants)1 respectfully move this Court for a twenty-one-day

extension of time until February 1, 2019, to answer or respond to Plaintiffs’ class action Complaint.

This is the County Defendants first request for an extension of time, and is timely made as their

response to Plaintiffs’ Complaint is currently due on January 11, 2019.

        The County Defendants need this additional time to adequately investigate and respond to

the plethora of allegations contained in Plaintiffs’ sixty-one (61) page Complaint. Plaintiffs filed

their Complaint on December 21, 2018, and attempted service on the County Defendants that same

day. But Plaintiffs incorrectly served the summons and Complaint on the Cuyahoga County

Department of Law.2 This is not proper service. Federal Civil Rule 4(j)(2) requires that Plaintiffs

either deliver a copy of the summons and Complaint to the County’s “chief executive officer” or


        1
               All of the Defendants are sued in their official capacities and, therefore, only state claims against
Cuyahoga County, Ohio.
       2
               See Return of Service (Doc. #5).
       Case: 1:18-cv-02929-SO Doc #: 8 Filed: 01/07/19 2 of 3. PageID #: 176



serve the County in a manner permitted under state law for service of a “summons or like process.”

Under Ohio Civ. R. 4.2, service on the County and its “offices, agencies, districts, departments,

institutions or administrative units” is made “by serving the officer responsible for the

administration of the office, agency, district, department, institution or unit or by serving the

prosecuting attorney of the county.” [Emphasis added.] Accordingly, Plaintiffs have not properly

served the County Defendants by simply delivering copies to the County’s Law Department.

       Plaintiffs’ counsel never sought a waiver of service under Fed. Civ. R. Pro. 4(d). Counsel

for the County Defendants alerted Plaintiffs’ counsel of this service issue on January 4, 2019, and

offered to waive its objections to service if Plaintiffs agreed to send a waiver of service of

summons. Plaintiffs refused. The County Defendants then requested a twenty-one-day extension

to respond to Plaintiffs’ Complaint. Plaintiffs again refused. Plaintiffs’ counsel agreed only to a

ten-day extension. Given the plethora of claims and allegations in Plaintiffs’ Complaint, a ten-day

extension is insufficient to prepare an adequate response to Plaintiffs’ Complaint.

       The County Defendants seek a twenty-one-day extension until February 1, 2019, to

respond to Plaintiffs’ Complaint. County Defendants have offered to waive service of process.

This will avoid unnecessary motion practice concerning the deficiencies in Plaintiffs’ service of

process. Additionally, Plaintiffs will not have to go through the task or reissuing service to the

County Defendants.

       The County Defendants submit this request for extension of time in good faith and not for

purposes of delay. Accordingly, the County Defendants respectfully request a twenty-one-day

extension of time until February 1, 2019 in which to respond to Plaintiffs’ Complaint.
       Case: 1:18-cv-02929-SO Doc #: 8 Filed: 01/07/19 3 of 3. PageID #: 177



                                              Respectfully submitted,

                                              MICHAEL C. O’MALLEY, Prosecuting
                                              Attorney of Cuyahoga County, Ohio

                                      By:     /s/ Brendan D. Healy_____________________
                                              DAVID G. LAMBERT (0030273)
                                              Tel: (216) 443-7829/ Fax: (216) 443-7602
                                              dlambert@prosecutor.cuyahogacounty.us
                                              CHARLES E. HANNAN, JR. (0037153)
                                              Tel: (216) 443-7758/ Fax: (216) 443-7602
                                              BRENDAN D. HEALY (0081225)
                                              Tel: (216) 698-6447/Fax: (216) 443-7602
                                              Email: bhealy@prosecutor.cuyahogacounty.us
                                              The Justice Center, Courts Tower
                                              1200 Ontario Street, 8th Floor
                                              Cleveland, Ohio 44113

                                              Attorney for Defendants Cuyahoga County, Armond
                                              Buddish, Clifford Pinkney, Eric J. Ivey, George
                                              Taylor, and Brandy Carney


                                CERTIFICATE OF SERVICE

       An electronic copy of the foregoing has been emailed to all counsel of records on this 7th

day of January, 2019. Additionally, service on the following Defendants has been sent via regular

U.S. Mail:

MetroHealth System                                   Thomas Tallman, Medical Director
c/o Chief Legal Officer, MetroHealth System          c/o Chief Legal Officer, MetroHealth System
2500 MetroHealth Drive                               2500 MetroHealth Drive
Cleveland, Ohio 44109                                Cleveland, Ohio 44109




                                              Brendan D. Healy _____________________
                                              Brendan D. Healy (0081225)
                                              Assistant Prosecuting Attorney
